Exhibit 10.1
 
 
VENAXIS, INC.
(formerly known as ASPENBIO PHARMA, INC.)
 
AMENDMENT TO AMENDED AND RESTATED 2002 STOCK INCENTIVE PLAN,
 AS AMENDED
 
EFFECTIVE DECEMBER 11, 2012
 
This Amendment No. 6, dated and effective December 11, 2012 (the “Amendment”) is
an amendment to the 2002 Stock Incentive Plan, as amended and restated on June
1, 2007, as amended (the “Plan”), of Venaxis, Inc., formerly known as AspenBio
Pharma, Inc., a Colorado corporation (the “Company”).  All capitalized terms
used in this Amendment without definition have the meanings set forth in the
Plan.
 
WHEREAS, Section 20(a) authorizes the Board of Directors of the Company to make
amendments to the Plan, subject to shareholder approval as required by law or
agreement.
 
WHEREAS, on September 19, 2012, the Board approved amendments to the Plan to
increase the number of shares available for awards under the Plan from 287,205
to 1,487,205, and submitted the amendment to the Company’s shareholders for
approval at the special meeting of shareholders held on December 11, 2012.
 
WHEREAS, on December 11, 2012, the shareholders approved the foregoing amendment
to the Plan.
 
NOW, THEREFORE, intending to be legally bound, and in accordance with the
approvals set forth in the WHEREAS clauses, which are incorporated by reference
into this Amendment, the Company amends the Plan as follows:
 
1.           Section 4 of the Plan is deleted in its entirety and is replaced by
the following:
 
“4.           The Common Stock.  The Board is authorized to appropriate, issue
and sell for the purposes of the Plan, and the Option Committee is authorized to
grant Options and Rights to Purchase with respect to, a total number, not in
excess of 1,487,205 shares of Common Stock, either treasury or authorized but
unissued or the number and kind of shares of stock or other securities which in
accordance with Section 16 of this Plan shall be substituted for the 1,487,205
shares or into which such 1,487,205 shares shall be adjusted.  All or any unsold
shares subject to an Option or Right to Purchase that for any reason expires or
otherwise terminates may again be made subject to Options or Rights to Purchase
under the Plan.  No person may be granted Options or Rights to Purchase under
this Plan covering in excess of an aggregate of 100,000 Option Shares and shares
of Restricted Stock in any calendar year, subject to adjustments in connection
with Section 16 of this Plan.”
 
2.           Except as amended by this Amendment, the Plan continues in full
force and effect.
 
3.           In the event of a conflict between this Amendment and the Plan,
this Amendment shall govern.
 